Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Claims 1-6, 15-17 and 22-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant, regards as the invention.
Applicant recites either “first weld deck”, second weld deck” or both “first weld deck and second weld deck” in these claims. The language is confusing and therefore the claims are held not to particularly point out or distinctly claim an invention. What is a “weld deck”? Does a “weld deck” have dimensions? If so what is the dimension? Is a weld deck” a volume? How is a “weld deck’ a “casing component”? (Cf. Claim 1) What component/s does a “first weld deck” exclude? What component/s does a “second weld deck” exclude?  Applicant is requested to clearly define what a “weld deck” means. Applicant is also requested to point out in applicant’s specification (including applicant’s Figures but excluding the claims where this language is defined. Moreover it is not clear or certain what the language “energy director” means in the claims. Hat units or dimensions does the “energy director” have?  How is the energy director related to the first and second casings? Where is the “energy director” located?  How does the recited “energy director” facilitate ultrasonic welding?  As further applied to Claims 19 and 20 inasmuch as the language “surgical instrument electronics” is not understood and cannot be properly evaluated Claims 19 and 20 are further held to be indefinite. The claims are also held to be unclear, vague and indefinite.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 14-20 and 22-26, assuming the claims are not unclear, now vague and not indefinite are further rejected under 35 U.S.C. 103 as being unpatentable over Nutzman et al (.6,141,205); hereinafter Nutzman et al.
Nutzman et al teach an implantable medical device. The device also has a hermetically sealed housing that may contain a flat electrolytic capacitor and an energy source such as a battery (380). The battery (3800 is connected to the capacitor (265). (Cf. abstract). Additionally Nutzman et al teach capacitors (C1, C2) and diodes (121, 123) or instead of diodes, a further set of capacitors. (Cf. Col. 16). Additionally Nutzman et al teach a battery (380) which provides electrical energy to the capacitors.(Cf. Col. 17). Additionally Nutzman et al teach two non-notched anode layers ((185a,185b) which are placed in a cold welding fixture base layer (207) of the cold welding apparatus (202). (Figs. 5(a)-5(b)) Upper actuation apparatus (214) of cold-welding apparatus (202) displaces cold welding pins (206b, 211b) downwardly and lower actuation apparatus (215) displaces cold welding pins (206a, 211a) upwardly. Cold welding pins (206a, 206b, 211a, 211b) are actuated following clamping with top plates (208). (Cf. Col. 24)   (N.B. Cold welding is being construed as a genus which includes ultrasonic welding)  Figure 1 depicts a flow chart for making a case sub-assembly.

    PNG
    media_image1.png
    277
    422
    media_image1.png
    Greyscale

			Figure 1
It would have been obvious to provide an enclosure (90, 110) configured to hermetically seal electronic electronics (Cf. 265 &  Figs. 3(a)-3(g)) of an instrument (the preamble of applicant’s claim is given no weight) the enclosure including a first casing component e.g. a capacitor (265) , defining a first weld deck about a perimeter thereof; a second casing component e.g. a battery (380) defining a second weld deck about a perimeter thereof and an energy director e.g. cold/ultrasonic welding apparatus (202) extending from the first weld deck and configured to facilitate cold/ultrasonic welding of the first weld decks of the first and second casing components respectively  with one another to establish a weld seam hermetically sealing the first and second casing components (capacitor and battery) wherein the first  weld deck (anodes/capacitor) lies in multiple planes (N.B. From at least Fig. 3(c) to Fig. 3(g) one will observe components e.g. a battery (380)  and/or a capacitor (265) and/or other electronics within casings wherein the casings are made from 2 portions and are fitted together to make a medical device. The “decks” which applicant recites in at least Claims 1-6, 15-17 and 22-17are deemed to be the edges on the two casing portions and also the edges of the capacitor and/or battery (380) and/or other electronics which enclose the recited components.) As further applied to Claims 2-5 and 26, as best understood, the configuration of the casings is designed such that an ultrasonic (cold) weld could be performed such that the weld is done as efficiently as effectively as was possible. A POSITA therefore would have been able to construct an “energy director” which is construed to be a specific design of the “decks” in such a manner that the ultrasonic/cold weld which is taught by Nutzman et al would have been done expeditiously, effectively and efficiently.  The limitations recited in Claims 2-5 and 26 are held to have been obvious in view of Nutsman et al even when Nutzman et al do not explicitly teach that the energy director (specific design of the deck) defines a width which is less than the width of the “first weld deck”, that the “weld deck” is disposed on first and second sides of the energy director et al etc. Nutsman et al would make sure that when the medical (surgical) device was cold welded the device would be strong enough to withstand any traumatic e.g. heat, sudden falls or other like effects and also that the internal electronic components were not harmed by excessive heat while being cold welded. As applied to independent )New) and broader Claim 14 the rejection of this claim is substantially the same as the rejection of independent Claim 1.  It would have been obvious to provide an enclosure (90, 110) configured to hermetically seal electronic electronics (Cf. 265 &  Figs. 3(a)-3(g)) of a surgical instrument the enclosure including a first casing component e.g. a capacitor (265) , defining a first weld deck about a perimeter thereof; a second casing component e.g. a battery (380)  defining a second weld deck about a perimeter thereof and an energy director e.g. cold welding apparatus (202) extending from the first weld deck and configured to facilitate cold/ultrasonic welding of the first weld decks of the first and second casing components respectively  with one another to establish a weld seam hermetically sealing the first and second casing components (capacitor and battery) wherein the first  weld deck (anodes/capacitor) lies in multiple planes (N.B. From at least Fig. 3(c) to Fig. 3(g) one will observe components e.g. a battery (380) and/or a capacitor (265) and/or other electronics within casings wherein the casings are made from 2 portions and are fitted together to make a medical device. The “decks” which applicant recites in at least Claims 1-6, 15-17 and 22-17are deemed to be the edges on the two casing portions and also the edges of the capacitor (265) and/or battery (380) and/or other electronics which enclose the recited components.) Claim 14 is held to have been obvious in view of Nutzman et al. As further applied to Claim 15 inasmuch as Nutzman et al teach that the weld decks are non-planar and that these “decks” are ultrasonically welded (Cf. Col. 48) the limitations recited in Claim 15 are held to have been obvious in view of Nutzman et al. As further applied to Claim 16 Nutzman et al teach welding apparatus that weld ferrules and filport to case (Cf. Fig.13). Nutzman e al also teach ultrasonically welding coil/tab assemblies along the top of an edge (Cf. Fig. 16). A POSITA would have been able to provide an energy director such that it is configured to facilitate ultrasonic welding of the first and second weld decks to one another. The rationale for this obviousness conclusion is that it by ultrasonically welding the first and second weld together this would lessen the time to produce the medical hermetic enclosure and would also provide a weld which has more strength and endurance.  Claim 16 6herefoe is held to have been obvious in view of Nutzman et al. As further applied to Claim 17 a POSITA would have been able to provide that the width of at least one of the first6 and second casing varies about the perimeter of the respective first and second casing component. Since the perimeters of each of the components e.g. capacitor and battery will probably differ the amount of ultrasonic welding would differ. That is a larger battery would have width than a smaller capacitor and so forth. Claim 17 is held to have been obvious in view of Nutzman when taken with what is well-known in this art. As further applied to Claim 18 inasmuch as Nutzman et al teach hermetically sealing an interior volume of a fist and second casing components the limitations recited in said Claim 18 are held to have ben obvious in view of Nutzman et al. As further applied to Claim 19 inasmuch as Nutzmnan et al teach electronics module (360) in the interior volume the limitation recited in said Claim 19 is held to have been obvious in view of Nutzman et al. (N.B. Applicant recites “surgical instrument electronics “ in Claims 19.and 20 The term “surgical”  is read out of/ignored in this claim.) As further applied to Claim 20 inasmuch as Nutzman et al teach that since a battery is provided for the electronics the limitations recited in said Claim 20 are held to have been obvious in view of Nutzman et al. With respect to independent (and new) Claim 22 this claim is held to have been obvious in view of Nutzman et for substantially the same reasons that independent Claims 1 and 14 were held to have been obvious. Nutzman et al teach a first casing component, a second casing component that is ultrasonically/cold welded. Although Nutzman et al do not explicitly teach that “an energy director which extend from a “first deck (which language is unclear)” which is also unclear, vague and indefinite” to facilitate ultrasonic welding of the first and second “weld decks” (this language also held to be unclear, vague and indefinite) it would have been obvious to provide that an energy director which extends from the first weld deck is provided such that this “first weld deck”  facilitates ultrasonic welding of the “first and second weld decks”.  As further applied to Claims 23 and 24 whenever there is a weld seam of a planar portion there should be angles of the weld which are relative to one another. In this manner the weld is strengthened.  A POSITA would understand this.  Therefore even without Nutsman et al explicitly teaching the limitation recited in said Claims 23 and 24, Claims 23 and 24 are held to have been obvious in view of Nutzman et al.  As applied to Claim 25 inasmuch as Nutzman et al teach weld seams which are around circumferences, are planar and at some portions are at an angle relative to a “first” and “second” portion a POSITA would provide weld seams that are at an angle to a fist and a second portion. For example, this would happen whenever there is welding in a vertical direction after the welding was performs in a horizontal direction.  If Nutzman et do not explicitly teach the limitation recited in said Claim 25 nevertheless the limitation recited therein is held to have been obvious in view of Ntzman et al.
Claims 6 and 27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL J ARBES whose telephone number is (571)272-4563. The examiner can normally be reached on M, T, R and F from 8 to  6 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, P. D. VO, can be reached at telephone number 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/CARL J ARBES/           Primary Examiner, Art Unit 3729